     Case: 1:15-cr-00260 Document #: 312 Filed: 03/04/19 Page 1 of 3 PageID #:2690



                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   CHICAGO DIVISION


UNITED STATES OF AMERICA                         §
                                                 §
                                                 §
V.                                               §           NO. 1:15!cr!00260!2
                                                 §
                                                 §
RODERICK GROETZINGER                             §



                      Motion to be Excused from Designation
                      of Local Counsel Under Local Rule 83.15


TO THE HONORABLE JUDGE OF SAID COURT:

        NOW COMES Defendant Roderick Groetzinger, by and through his undersigned attorney

and files this motion for relief from the local counsel requirement, and would show this Honorable

Court as follows.

        The undersigned has filed an application to be permitted to file documents in the case and

to represent Mr. Groeztinger as a non-resident attorney. The Clerk’s office has confirmed for filing

in CM/ECF.

        The undersigned intends to file a motion for an extension of Mr. Groetzinger’s deadline to
self-surrender to serve the sentence imposed in this case. The undersigned believes that this matter

may be disposed of on the pleadings.

        As   filing    and   notice    are   accomplished    electronically   through   the    Case

Management/Electronic Case Filing system, the undersigned believes that electronic notice on

counsel for Defendant will be as effective upon the undersigned as it would upon local counsel, thus

dispensing with the need for local counsel in this limited matter.

                                      Certificate of Conference
        The undersigned forwarded a draft of this motion to Ms. Jennie Levin of the U.S.

Attorney’s office early this morning. The urgency of this matter necessitated not waiting for

a response from Ms. Levin as to the Government’s position on this motion.
   Case: 1:15-cr-00260 Document #: 312 Filed: 03/04/19 Page 2 of 3 PageID #:2691



                                              Prayer
       For these reasons, Mr. Groetzinger respectfully requests that this Court enter an Order

relieving the undersigned of the requirement to designate local counsel.



                                              Respectfully submitted,


                                              Chad Van Cleave
                                              Attorney at Law
                                              P.O. Box 1703
                                              Georgetown, Texas 78627
                                              Telephone: (512) 497–0604
                                              Facsimile: (512) 852-4755
                                              chad@drugandgunlawyer.com




                                              By:/s/ Chad Van Cleave
                                                 Chad Van Cleave
                                                 Attorney in Charge
                                                 California Bar Number 224036


                                              ATTORNEY FOR DEFENDANT

                                 CERTIFICATE OF SERVICE
       I hereby certify that on the 4th day of March, 2019, I electronically filed the foregoing with
the Clerk of Court using the CM/ECF system which will send notification of such filing to the
following:

Ms. Jennie Levin

                                              /s/ Chad Van Cleave
     Case: 1:15-cr-00260 Document #: 312 Filed: 03/04/19 Page 3 of 3 PageID #:2692



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    CHICAGO DIVISION


UNITED STATES OF AMERICA                        §
                                                §
                                                §
V.                                              §           NO. 1:15!cr!00260!2
                                                §
                                                §
RODERICK GROETZINGER                            §


                                             ORDER


        On this date came on to be considered Defendant’s Unopposed Motion to be Excused

from Designation of Local Counsel Under Local Rule 83.15, and the motion is GRANTED, and

no local counsel is required in this case.



        SIGNED this ________ day of March, 2019.




                                             United States District Judge




                                                2
